UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                        _________________

                                           No. 99-30447
                                         Summary Calendar
                                        _________________

               GUADALUPE REYES, JR.,

                                               Plaintiff-Appellant,

               versus

               CARLA L. GERAMI; DONALD J. BREAUX; LARRY
               RICHARD; DIANNE LOTT; MATT HOLDEN,

                                               Defendants-Appellees.


                            Appeal from the United States District Court
                               for the Western District of Louisiana
                                      USDC No. 98-CV-1593

                                           January 4, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Guadalupe Reyes, Jr. (“Reyes”) appeals the district court’s dismissal of his 42 U.S.C. § 1983

civil rights claims. Reyes argues that the district court erred in dismissing two of his claims for

failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a). We affirm.
       Reyes contends that while he was in protective custody at the Lafayette Parish Correctional

Facility, the defendants1 discriminated against him on the basis of national origin (Reyes is of Mexican

descent) by (1) denying him access to the law library, (2) denying him access to the court system by

forbidding him from using the law library, (3) denying him entry to prison academic programs, and

(4) denying him adequate medical treatment for hepatitis. Reyes further contends that the defendants


   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
   1
       The defendants here are Warden Carla L. Gerami, Sheriff Donald J. Breaux, Lieutenants
Larry Richard and Diane Lott, and prison physician Dr. Matt Holden.
censored his incoming mail and conspired to violate his constitutional rights.

        The district court dismissed Reyes’ claims of mail censorship and denial of access to the law

library on the basis of national origin without prejudice for failure to exhaust administrative remedies

pursuant to 42 U.S.C. § 1997e(a). Because Reyes filed his complaint after the effective date of the

Prison Litigation Reform Act (“PLRA”), his case is governed by the provisions therein. See

Underwood v. Wilson, 151 F.3d 292, 293 (5th Cir. 1998), cert. denied, 119 S.Ct. 1809 (1999).

PLRA § 1997e requires that “no action shall be brought with respect to prison conditions under

section 1983 . . . by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” See 42 § 1997e(a). Here, the record clearly

demonstrates, and Reyes admits, that he did not exhaust the administrative remedies available to him

before filing suit in the district court. In fact, onl y after the district court requested proof of

exhaustion did Reyes even attempt to utilize the available administrative remedy procedure. Reyes

fails to present any argument that the exhaustion requirement should be excused. See Underwood,

151 F.3d at 296. Accordingly, the district court’s dismissal for failure to exhaust administrative



remedies is AFFIRMED.

        On appeal, Reyes has not identified any error in the district court’s dismissal of his remaining

claims as frivolous and for failure to state a claim upon which relief could be granted. This court will

not raise and discuss legal issues that the appellant has failed to assert.   See Brinkmann v. Dallas

County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, Reyes has abandoned his

appeal of these rulings. See id. (finding that issues not asserted on appeal are deemed abandoned).

        For the above reasons, the judgment of the district court is AFFIRMED.




                                                  -2-
-3-